



COURT OF APPEAL FOR ONTARIO

CITATION: Lin v. SpringBoard, 2016 ONCA 787

DATE: 20161026

DOCKET: M46768

Simmons, LaForme and Pardu JJ.A.

BETWEEN

Katherine Lin

Appellant

and

SpringBoard

Mafaza
    Assan

Respondents

Katherine Lin, in person

Shane D. Todd, for the respondent SpringBoard

Heard: in writing

ENDORSEMENT

[1]

Ms. Lin moves for leave to appeal an order of
    the Divisional Court dated July 22, 2016 dismissing her Judicial Review Application
    for want of jurisdiction. The leave motion has been referred to this panel
    under rule 2.1 of the

Rules of Civil
    Procedure
, O. Reg. 194.

[2]

We agree that the Divisional Court had no jurisdiction
    to grant the relief requested in the Judicial Review Application of
    $1,800,000.00 in damages: s. 2 of the
Judicial Review Procedure Act
, R.S.O. 1990, c. J.1. The motion for leave to appeal is therefore
    devoid of merit and is accordingly dismissed under rule 2.1.

Janet Simmons
    J.A.

H.S. LaForme
    J.A.

G. Pardu J.A.


